Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This initial office action is based on the application filed on March 17th, 2021, which claims 1-11 have been presented for examination.

Status of Claim
2.	Claims 1-11 are pending in the application and have been examined below, of which, claims 1, 10 and 11 are presented in independent form.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-107175, filed on 06/22/2020.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
6.	Claim 1-11 are objected to because of the following informalities:  
Texts of Claims 1-11 are blurry/ not clearly to make reading difficult.
Claim 6 recites the phase “the second library can be substituted.”   This limitation should be changed to --the second library is/being substituted--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (Us Pub. No. 2020/0125339 A1 – herein after Wong) in view of Plate (US Pub. No. 2015/0268948 A1 – IDS filed on 03/17/2021 --herein after Plate).                                                                                                                                                                       
Regarding claim 1. 
Wong discloses 
A non-transitory computer-readable medium having stored therein a 5program for causing a computer to execute a process the process comprising: 
detecting a conflict between a first library and a second library in a first program (in order to identify the candidate version 530, an overlap can be determined between the first set 512 of versions and the second set 522 of versions of the base library 430.  A notification can be provided to indicate that there is a conflict for the application project 410 between versions of the first code library 422 and the second code library 424. – See paragraphs [0070-0071 and 0077-0078]) based on a first definition file (XML or definition file – See paragraph [0062] – See fig. 7) indicating that the first program depends on the first library and the second library among a plurality of libraries (call objects defined within those code libraries.  There can be direct or indirect dependencies between the code libraries referred to in the application projects – See paragraphs [0002]);
generating a logical [formula] (correct operation – See paragraph [0080]) indicating that the first program depends on the 10first library and does not depend on the second library (versions such as 3.7, 3.8, 3.8.1, 3.8.2, and 4.0 can be added 
outputting a second definition file (Fig. 11 – definition/xml file/POM) indicating that the first program depends on the first library and does not depend on the second library when the logical [formula] is determined to be satisfiable (the configuration of the application project 410 can be updated to show other versions of the first code library 422 that may ensure the correct operation of the application 410.  In this embodiment, at least one version of the first code library 422 can be added into the configuration of the application project 410– See paragraph [0079]).
Wong discloses a candidate version 530 that supports both of the first code library 422 and the second code library 424 and ensure a correct operation of the application project 410 can be identified automatically – See paragraph [0060].  Wong discloses generating a correct operation, Wong does not disclose a logical formula.  
Plate discloses generating a logical formula (a logical AND, a logical conjunction – See paragraphs [0056, 0084, 124-130 and 136]).  
Plate also discloses
generating a logical formula indicating that the first program depends on the 10first library and does not depend on the second library (identify and check software component dependencies for one or more libraries that violate the constraint definitions – See paragraph [0005]; generate logical expression checking software component dependencies on one or more libraries and a constraint may be met if a logical expression that results from specification of CONSTR_DEF evaluates to FALSE.  
outputting a second definition file (analyze and/or describe software component dependencies 145 and to specify constraint definitions 144 for use of the one or more libraries – See paragraph [0027]) indicating that the first program depends on the first library and does not depend on the second library when the logical formula is determined to be satisfiable (a property constraint violation for component "a": NOT a (which may basically require that a corrected manifest does not include a dependency on "a", since it may violate a constraint – See paragraph [0139].  It may mean that all software requirements may be met while violations are avoided.  The manifest file may be rewritten in such a way that all un-used libraries (whose variable value is FALSE) may be omitted from the manifest, e.g., by modifying a range of acceptable library versions – see paragraphs [0027 and 0143]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Plate’s teaching into Wong’s invention because incorporating Plate’s teaching would enhance Wong to enable to apply logical expression/formula to evaluate dependencies of software components as suggested by Plate (paragraphs [0056, 0084, 0124-0127]).
  
Regarding claim 55, the non-transitory computer-readable medium as claimed in claim 1, the process further comprising: 
Plate discloses 
generating another logical formula indicating that the first program depends on the second library and does not depend on the first library when the logical formula is determined to be unnsatisfiable (iteratively constructing a Boolean expression …generate logical expression checking software component dependencies on one or more libraries and a constraint may be met if a logical expression that results from specification of CONSTR_DEF evaluates to FALSE.  In some other implementations, a constraint may be violated if a logical expression that results from specification of CONSTR_DEF evaluates to TRUE – See paragraphs [0005, 0123].  In these Boolean expressions, component identifiers represent Boolean variables, whereby a variable value of TRUE may indicate that the respective library may be used, while FALSE may indicate that it may not be used – See paragraph [0135]); and 1
outputting a third definition file (the specify constraint definition – See Abstract and paragraph [0026]) indicating that the first program depends on the second library and does not depend on the first library when the another logical formula is determined to be satisfiable (a property constraint violation for component "a": NOT a (which may basically require that a corrected manifest does not include a dependency on "a", since it may violate a constraint – See paragraph [0139].  It may mean that all software requirements may be met while violations are avoided.  The manifest file may be rewritten in such a way that all un-used libraries (whose variable value is FALSE) 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Plate’s teaching into Wong’s invention because incorporating Plate’s teaching would enhance Wong to enable to apply logical expression/formula to evaluate to determine whether they meet or violate a given set of constraint definitions (input) and the result includes a set of constraint violations (output) as suggested by Plate (paragraph [0122]).

Regarding claim 6, the non-transitory computer-readable medium as claimed in claim 1, 15the process further comprising: 
Plate discloses 
receiving hint information indicating that the second library can be substituted with the first library (property and dependency declarations of static dependencies may be put into a separate manifest, and a formerly static dependency may be replaced by a reference to this new manifest (e.g., referring to FIG. 2, the dependency of component "a" on component "y")– See paragraph [0118]);
wherein the generating the logical formula is performed according to the hint information (declaration of dynamic dependencies may be replaced by a reference to separate manifests, whereby release ranges may be resolved by interacting with internal and/or third-party software repositories– See paragraphs [0118-0119 and 0135, Boolean expressions…subsequent iterations replace variables]).  


Regarding claim 7, the non-transitory computer-readable medium as claimed in claim 6, wherein 
Plate discloses
the logical formula indicates that the first program depends on each of the first library, a third library, and a fourth library among the plurality of libraries, and does not 25depend on the second library (identify and check software component dependencies for one or more libraries that violate the constraint definitions – See paragraph [0005]),
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Plate’s teaching into Wong’s invention because incorporating Plate’s teaching would enhance Wong to enable to apply the logical formula to evaluate the libraries dependences as suggested by Plate (paragraph [0123]).

Regrading claim 308, the non-transitory computer-readable medium as claimed in claim 7,
Plate discloses
wherein Fujitsu Ref. No. 20-00490the logical formula is of a form of a conjunctive normal form which is a logical product of a plurality of clauses (The functions may be implemented by a logical conjunction -- See paragraphs [00126-0128]), 
a propositional variable indicating each of the first library, the third library, and the fourth library is included in each of the plurality of clauses (a Boolean function may be used to check whether a component (with all its single components including pairs of components) meets a set of constraints – See paragraphs [0127-0128]), and a propositional 5variable indicating the second library is not included in any of the plurality of clauses (The building of complex evaluation functions out of more elementary ones may permit determining which software component (or pair of components) causes constraint violations (if any).  The outcome of this phase may possibly be an empty set of constraint violations according to the declarative language, whereby each violation may indicate a constraint being violated as well as one or more components that cause(s) that violation – See paragraphs [0127-0131]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Plate’s teaching into Wong’s invention because incorporating Plate’s teaching would enhance Wong to enable to apply logical conjunction of the elementary functions to check whether an entire set meets a given contraints as suggested by Plate (paragraph [0128]).

Regarding claim 10. 
Wong and Plate disclose

Regarding claim 10, recites the same limitations as rejected claim 1 above.

Regarding claim 11. 
Wong and Plate disclose
A file output device comprising:15
25a memory: and 
a processor coupled to the memory and the processor configured to: 
Regarding claim 11, recites the same limitations as rejected claim 1 above.

8.	Claims 2-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Plate as applied to claim 1 above, and further in view of Fan et al. (US Pub. No. 2018/0246706 A1 – herein after Fan).

Regrading claim 152, the non-transitory computer-readable medium as claimed in claim 1, 
Plate discloses 
wherein the logical formula is of a form of a conjunctive normal form which is a logical product of a plurality of clauses (The functions may be implemented by a logical conjunction -- See paragraphs [0026-0128, 0130]),

Fan discloses 
the first library is included as a propositional variable in any one of the 20plurality of clauses, and the second library is not included as the propositional variable in any of the plurality of clauses (deciding the satisfiability (or dually, a validity) of propositionally complex formulas in theories – See paragraph [0025]; simplify the code path by removing identified condition check and branching statement.  Initially, via the annotation tool/interface, the programmer has entered initial assumptions about any variable in the source code that can be in the form of equations or inequations, using customized total functions or predicates – See paragraphs [0031-0033] and Figs 4-6).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fan’s teaching into Wong’s and Plate’s inventions because incorporating Fan’s teaching would enhance Wong and Plate to enable to generates an output that is negative, the propositionally complex formula is not satisfiable as suggested by Fan (paragraph [0031]).

Regarding claim 3, the non-transitory computer-readable medium as claimed in claim 2, 
Fan discloses 
wherein 25when one of the plurality of libraries depends on another library, the clause is a logical sum (logical total function – See paragraph [0026]) of a negation of a propositional variable indicating the one of the plurality of libraries and a propositional variable indicating the another library (generates an output that is negative, i.e., the propositionally complex formula is not satisfiable, then the Boolean logical formula does not permit the branching to happen at all, and the whole statement can be removed.  Thus, the method proceeds to 520 at which time the system removes the full branching statement from the code.  The method then returns back to 507 to ascertain whether there are any more branching points given the AST – See paragraph [0031]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fan’s teaching into Wong’s and Plate’s inventions because incorporating Fan’s teaching would enhance Wong and Plate to enable output a NO response if the input is unsatisfiable as suggested by Fan (paragraph [0026]).

Regarding claim 4, the non-transitory computer-readable medium as claimed in claim 2, 
Fan discloses 
30wherein any of the plurality of clauses includes a logical sum (logical total function – See paragraph [0026]) of a negation of a 24Fujitsu Ref. No. 20-00490 propositional variable indicating a third library among the plurality of libraries (If the SMT tool generates an output that is negative, i.e., the propositionally complex formula is not satisfiable – See paragraph [0031-0032]) and a negation of a propositional variable indicating a fourth library that conflicts with the third library among the plurality of libraries (phase 1 processing implements the SMT determining and will simplify the code path by removing identified condition check and branching statement– See paragraphs [0031-0032]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fan’s teaching into Wong’s and Plate’s inventions because incorporating Fan’s teaching would enhance  to Wong and Plate enable to generate an output that is negative the propositionally complex formula is not satisfiable as suggested by Fan (paragraphs [0031-0032]).

9.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Plate as applied to claim 7, and further in view of Pistoia et al. (US Pub. No. 2014/0053136 A1 – here in after Pistoia).

Regarding claim 9, the non-transitory computer-readable medium as claimed in claim 7, the process further comprising: 
Pistoia discloses 
adding, to the hint information (clauses containing correctness conditions are added to the negation formula, to contradict the respective negative propositions thereof – See paragraph [0031]), information indicating that one of the third 10library and the fourth library is able to be substituted with the other when the logical formula is unsatisfiable (The added clauses collectively comprise an assumption that if the final 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Pistoia’s teaching into Plate’s and Fan’s inventions because incorporating Pistoia’s teaching would enhance Plate and Fan to enable to selectively encode the program and adding one or more correctness conditions to the encoded program as suggested by Pistoia (Abstract).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weber et al. (US Pub. No. 2012/0271435 A1) discloses a definition can be changed and thus it can be appropriate to alter related instances in ccordance with the change.  However, changing an instance can cause disruption in other actions even when the change is minor.  Therefore, various standards can be used to determine if a change to an instance should be propagated automatically or at another time, such as after an operation.  The determination can be based on artificial intelligence techniques, user preference, a defined rule set, user instruction, as well as other standards – See Abstract and specification for more details.
Langworthy et al. (US Pub. No. 2010/0192129 A1) discloses an efficient, logical and expressive type system supports the combination of refinement types and type membership expressions, as well as a top type that encompasses all valid values as members.  Various embodiments verify the validity of subtyping relationships by 
Barkin et al. (US Pub. No. 2019/0129825 A1) discloses determining infeasible conditions is disclosed.  The method comprises executing a backward-bounded symbolic analysis on a control flow graph of a dynamic program – See Abstract and specification for more details.
Zhai et al. (US Pub. No. 2021/0365253 A1) discloses compile the intermediate representation into multiple executable representations according to topological constraints of the network – See paragraph [0012].
Casey (US Pub. No. 2016/0253625 A1) discloses receiving a first build script file associated with a software project, the first build script file identifying a plurality of project dependencies associated with the software project – See Abstract and specification for more details.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192